                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON


UNITED STATES OF AMERICA

                               Plaintiff,

-vs-                                                                   Case No. 3:18-CR-198

DONALD SMITH

                               Defendant.

                                              ORDER


       This matter is before the Court on Defendant’s Motion to Reconsider (doc.12) filed on
October 18, 2019. On January 30, 2017, Defendant was placed on an O. R Appearance Bond in
Case No. 3:17-cr-25-01 with the condition of Curfew with Location Monitoring. He subsequently
was sentenced in Case No. 3:18-cr-198 to a term of 108 months. He is requesting this Court
reconsider his home confinement as presentence credit.
       The Court finds that pursuant to 18 U.S.C. 3585(b), although Defendant was placed on
location monitoring prior to his surrender of a federal sentence, location monitoring is a form pretrial
release and is not official detention and therefore, DENIES Defendant’s Motion to Reconsider (doc.
12).
       DONE and ORDERED in Dayton, Ohio, this 21st day of October, 2019.




                                                       s/ Thomas M. Rose
                                                       ____________________________________
                                                       THOMAS M. ROSE JUDGE
                                                       UNITED STATES DISTRICT COURT
